ORIGIt{AT
       lln tbe @niteD             $.tates @ourt ot Jfelers,               Oltig6
                                         No. 14-138C
                                   (Filed: March 18,2014)                  MAR   I   B   2014

                                                                        U.S' COURT OF
                                                                       FEDERAL CLAIMS
TRAMAINE BEADLES,
                                                 Pro Se; Collateral Attack on
                     Plaintiff,                  Criminal Conviction; Sua Sponte
                                                 Dismissal for Lack of Subject
                                                 Matter Jurisdiction - RCFC
                                                 12(h)(3); Not in Interest ofJustice
THE {.JNITED STATES,                             to Transfer under 28 U.S.C. $
                                                  1631.
                     Defendant.


Tramaine Beadles, Pine Knot, KY, pro se.

Sarah M. Valenti, Trial Attorney, Commercial Litigation Branch,      Civil Division, United
States Department of Justice, Washington, DC, for defendant.

                        OPINION AND ORDER OF DISMISSAL

CAMPBELL-SMITH, Chief Judge

       Plaintiff Tramaine Beadles brings a claim against the United States seeking
release from his incarceration, the expungement of his criminal record, the retum of his
written confession, and money damages for wrongful imprisonment, loss of wages,
invasion ofprivacy, and emotional distress.

         For the reasons more fully explained below, the Court of Federal Claims lacks
jurisdiction over both plaintiff s collateral attack on his criminal conviction and his tort
 claim. Accordingly, the court sua sponte disrnisses plaintiff s complaint for lack of
 subj ect-matter j urisdiction.

I.     BACKGROUND

      Plaintiff is a federal prisoner housed at the U.S. Penitentiary McCreary, located in
Pine Knot, Kentucky. See Compl. 1., ECF No, 1. Plaintiff brings his claim without
counsel.
       Plaintiff filed a complaint on February 18,20141 , in which he claims that various
employees'of the United States violated his "civil right of privacy/invasion ofprivacy"
and engaged in a "grand larceny conspiracy." See id. at 3 (internal quotation marks and
capitalization omitted).

        Plaintiff s claim is based on an incident that occurred in December 2010 while he
was housed at CCA Leavenworth.s See id. at 3-4. Plaintiff claims that he made an
"involuntary confession" to two Federal Bureau oflnvestigation (FBI) agents regarding
a crime about which he had knowledge, and that the FBI agents then "illegally seized"
his confession, which plaintiff altemately refers to as his personal property or his
handwritten papers, and turned the confession over to a federal magistrate judge. Id. at
4. The federal magistrate judge used plaintiffs confession to issue an arrest warrant for
plaintiff, the govemment later used plaintiff s confession in securing an indictment
against him, and finally used his confession as evidence against him at his trial. See id.
at 4-5.

'      The Office of the Clerk of Court sent plaintiff an application to proceed in forma
p4qpcltt upon receipt of his complaint, the granting of which would relieve plaintiff of
the obligation to pay the court's filing fee. At this time, plaintiff has not yet filed his in
forma pauperis application. Anticipating that plaintiff will complete and return the
application, the court grants the expected application for the limited purpose of
dismissing the complaint on jurisdictional grounds.
2       Plaintiff provides a long list of employees, including multiple Federal Bureau of
 Investigation agents, a federal magistrate judge, a federal district courtjudge, three
judges of the United States Court of Appeals for the Tenth Circuit, a federal prosecutor,
 multiple legal counsel, the Federal Public Defender's Office, as well as CCA
 Leavenworth and the United States Senate Committee on the Judiciary. See Compl. 3,
 ECF No. l In addition, plaintiff names several non-federal entities, including the
Kansas Bar Association, the Office of Professional Responsibility, and two private law
 firms. See id. While the court does not interpret plaintiff s complaint as being brought
 against any ofthese individuals, even if plaintiff had brought suit against any or all of
these individuals, this court would lack jurisdiction over plaintiff s claim against them.
 Claims for relief against any party other than the United States, including officers of the
United States government, "must be ignored as beyond the jurisdiction of the court,"
 United States v. Sherwood. 312 U.S. 584, 588 (1941); Brown v. United States, 105 F.3d
621, 624 (Fed. Cir. I 997) ("The Tucker Act grants the [United States] Court of Federal
Claims jurisdiction over suits against the United States, not against individual federal
officials.").
t      CCA Leavenworth is a maximum security federal detention center in Kansas.
CCA Leavenworth Detention Center, http://cca.com,/facilities/leavenworth-detention-
center (last visited Feb. 20.2014\.
        The grand larceny of which plaintiff complains is the "seizure" of his written
confession. ld,. at4. The violation of his privacy about which plaintiff complains is the
act of the two FBI agents entering CCA Leavenworth and anesting plaintiff and
"seizing" his written confession. ld. at6-7.

       Plaintiff titled his complaint a "Memorandum in Support of Tort," and he cited to
the Federal Tort Claims Act (FTCA), 28 U.S.C. $ 1346(b) (2012), as authorizing his
claim against the United States for damages. Id. at 1. Plaintiff contends that the FBI
agents, federal judges, and federal prosecutors involved in the investigation, prosecution
and adjudication of the criminal case against him may be held liable, in their personal
capacities, when individual civil suits, such as this one, are brought. See id. at 7-8.

       Plaintiff seeks the following relief:

       (I) the retum of his "illegally seized" personal property;
       (2) a full "expunge[ment]" of his "entire criminal record";
       (3) three trillion dollars, for inter alia, wrongful imprisonment, loss of wages,
           invasion ofprivacy, and emotional distress; and
       (4) release from his current imprisonment in a federal penitentiary.

See id. at 9.

       LEGAL STANDARD

         Complaints filed by pro se plaintiffs are held to "less stringent standards than
 formal pleadings drafted by lawyers." Haines v. Kemer. 404 U.S. 519,520 (1972).
 Nevertheless, "'the leniency afforded to a plq se litigant with respect to mere formalities
 does not relieve [his] burden to meet jurisdictional requirements."' Zulueta v. United
 States, No. 2013-5067 , 2014 WL ll420I, at *2 (Fed. Cir. 2014) (quoting Kelley v,
 Sec'lz. U.S. Dep't of Labor,82F.2d 1378, 1380 (Fed. Cir. 1987)). In evaluating subject-
 matter jurisdiction, "the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden v. United States ,379 F .3d
 1344, 1354 (Fed. Cir. 2004).

        The court may question its own subject-matter jurisdiction at any time. Rule of
the United States Court of Federal Claims (RCFC) 12(hX3) ("lf the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss the action.");
Folden, 379 F.3d at 1354 ("Subject-matter jurisdiction may be challenged at any time . .
. by the court sua sponte."). Subj ect-matter jurisdiction, which involves a court's power
to hear a case, may "never be forfeited or waived." Arbaugh v. Y&H Corp., 546 U.S.
500, 5 l4 (2006) (quoting United States v. Cotton, 535 U.S. 625, 630 (2002)).
       The Tucker Act provides for this court's jurisdiction over "any claim against the
United States founded either upon the Constitution, or any Act ofCongress or any
regulation ofan executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort."
28 U.S.C. $ 1a91(a)(1) (2012) (emphasis added).

       "This Court lacks jurisdiction to consider claims which amount to collateral
attacks on criminal convictions." See Perkins v. United States, No. 13-023C,2013 WL
3958350, at *3 (Fed. Cl. July 31,2013) (citing Carter v. United States,228Ct. Cl. 898,
900 (1981)" (rejecting claim, under various constitutional provisions, for money
damages and correction of criminal records, and holding that "Ii]fplaintiff had valid
constitutional defenses to his convictions on criminal charges, he should have asserted
them on appeal in the proper court. This is not such a court and he cannot here be heard
to make a collateral attack on his convictions under the suise of a claim for monev
damages.")).

       While this court has jurisdiction to hear a claim for money damages for unjust
conviction, such jurisdiction is dependent on the challenged conviction first having been
reversed, set aside, overtumed after a new trial or hearing, or the prisoner having
received apardon. See 28 U.S.C. $$ 1495,2513(a)(1) (2012); see. e.s., Sharoe v.
United States, 112 Fed. Cl. 468, 477 (2013).

       The United States district courts have exclusive jurisdiction over claims brought
under the Federal Tort Claims Act. See 28 U.S.C. $ 1346(b)(l) (2012); see. e.s., Evans
v. United States,249Fed. App'x.201,203 (Fed. Cir.2007).

III.   DISCUSSION

        The court considers whether it has jurisdiction over plaintiff s claim, and if not,
whether it would be in the interest ofjustice to transfer plaintiff s claim to a federal
district court in which the claim could have been brought.

A.     Court of Federal Claims Jurisdiction

       Plaintiff points to the Federal Tort Claims Act   as authorization   for his claim,   see


'      The United States Court ofAppeals for the Federal Circuit established the
holdings of the Court of Claims issued before the close ofbusiness on September 30,
1982 as precedent for the Federal Circuit. See South Corp. v. United States , 690 F .2d
1368, 1370 (1982). Accordingly, Ca(er is binding precedent in this court.
Compl. I, basing his claim on the acts of various govemment employees, see id. at 3-5.
But, the acts about which he complains are the "seizure" ofhis written confession and
his later arrest, and the injury for which he seeks relief is the criminal conviction that has
resulted in his current incarceration. Plaintiffs grievances are wholly and inextricably
related to his criminal conviction.

       Plaintiffs claim is a collateral attack on his criminal conviction,   and this court
lacks jurisdiction to hearit. See Carter,228Ct.Cl. at900.
         Assuming that plaintiff had brought a valid Federal Tort Claims Act claim, this
 court would still lack j urisdiction to hear it. As statutorily provided, the district courts
 have exclusive jurisdiction over tort claims for money damages against the United
 States. 28 U.S.C. $ 1346(bXl) ("[T]he district courts . . . shall have exclusive
jurisdiction of civil actions on claims against the United States, for money damages, . . .
 for injury or loss ofproperty. . . caused by the negligent or wrongful act or omission of
 any employee of the Government while acting within the scope of his office or
 employment . . . .").

        Plaintiff makes no allegation that his conviction has been reversed, set aside,
 overturned after a new trial or hearing, or that he has received a pardon. Rather, the
 front page of plaintiff s complaint lists his address as the U.S. Penitentiary McCreary,
 see Compl. 1, and among his requests for relief is his release from the same, see id. at 9.
 Accordingly, even if the court contrued plaintiff s claim for damages ofunjust
 conviction as being brought under 28 U.S.C. $$ 1495,2513, the court still would lack
jurisdiction over the claim.

       A review of the complaint discloses that plaintiff has made no claim over which
this court has jurisdiction.

B.     Transfer Under 28 U.S.C. $ 163l

       When this court determines that it lacks jurisdiction, it must transfer the case to a
court where the action could have been brought, if the transfer "is in the interest of
justice." 28 U.S.C. $ 1631 (2012).

       Proper venue in a district court is defined by statute, which provides that a civil
action may be brought in "ajudicial district in which a substantial part of the events . .    .

giving rise to the claim occurred." 28 U.S.C. g 1391(b)(2) (2012).

       The events of which plaintiff complains occurred at CCA Leavenworth in
Kansas. See Compl. 3-4. Plaintiff was convicted and sentenced in the United States
District court for the District of Kansas and appealed his sentence, unsuccessfully, to the
United States Court of Appeals for the Tenth Circuit. See id. at 3; Beadles v. United
States, 508 Fed. App'x. 807, 809-10 (lOth Cir. 2013). The district court to which this
matter could be transfened, if in the interest ofjustice, is the U.S. District Court for the
District of Kansas, which sits in the Tenth Circuit Court of Appeals.

         Under Tenth Circuit precedent, however, it is clear that the Federal Tort Claims
 Act is not an appropriate vehicle for challenging the validity ofan outstanding criminal
judgment. See Parris v. United States, 45 F.3d 383, 385 (1Oth Cir. 1995). Mr. Panis
 was an incarcerated plaintiff who brought an action under the Federal Tort Claims Act
 for alleged attomey malpractice during his district court criminal trial. See id. at 384.
The Tenth Circuit said that while Mr. Panis' claim was "couched in terms of negligence,
he [was] actually seeking further review of the basis for his conviction," through his
allegations ofthe use of false and fabricated evidence to convict him. Id. As the Tenth
Circuit explained.

       The FTCA . . . creates liability for certain torts committed by government
       officials. As such, we conclude the same common law principles that
       informed the Supreme Court's decision in Heck should inform the decision
       of whether an action under the FTCA is cognizable when it calls into
       question the validity of a prior conviction. We conclude the FTCA . . . is
       "not [an] appropriate vehicle[ ] for challenging the validity of outstanding
       criminal judgments."

Id. at 385 (quoting Heck v. Humphrey, 512 U.S. 477,486 (1994)).

        The court cannot find that justice would be seryed by transferring plaintiff s
collateral attack on his criminal conviction, brought under the guise of a FTCA claim, to
a district court that does not recognize the FTCA as an appropriate vehicle for
challenging a criminal conviction. For this reason, the undersigned declines to transfer
plaintiffs complaint to a federal district court.

IV.    CONCLUSION

       For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiff   s
claims. Plaintiff s complaint is DISMISSED without prejudice. The clerk of court
will enter judgment for defendant. No costs.

       IT IS SO ORDERED.




                                                    ATRICIA E:
                                                   ChiefJudge